Citation Nr: 0729290	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for shin splints 
of the right lower extremity, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for shin splints 
of the left lower extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to an earlier effective date prior to May 2, 
2005, for the assignment of an evaluation of 20 percent for 
shin splints of the right lower extremity.

4.  Entitlement to an earlier effective date prior to May 2, 
2005, for the assignment of an evaluation of 20 percent for 
shin splints of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to May 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted an increase of 20 
percent disabling for both disabilities on appeal, effective 
May 2, 2005.  The veteran filed a notice of agreement (NOD), 
received in November 2005, in which he disagreed with the 
October 2005 decision and sought increased ratings and 
earlier effective dates.  On a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 20 percent rating 
is not a full grant of the benefits sought for the 
disabilities on appeal, and since the veteran did not 
withdraw his claims of entitlement to a higher ratings, the 
matters remain before the Board for appellate review.

The Board also notes that the veteran withdrew his appeal for 
an increased rating for bilateral pes planus in an October 
2005 statement.  38 C.F.R. § 20.204.  

In his substantive appeal to the Board, received in May 2006, 
the veteran requested a travel board hearing.  In April 2007, 
the veteran presented testimony at a personal hearing 
conducted at the Little Rock RO before Kathleen K. Gallagher, 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's shin splints of the left lower extremity 
were not shown to be productive of malunion of the tibia and 
fibula with marked knee or ankle disability.  

2.  The veteran's shin splints of the right lower extremity 
were not shown to be productive of malunion of the tibia and 
fibula with marked knee or ankle disability.  

3.  The record does not reflect that it was factually 
ascertainable prior to May 2, 2005, that the veteran's 
service-connected shin splints of the right lower extremity 
were productive of malunion of the tibia and fibula with 
moderate knee or ankle disability.  

4.  The record does not reflect that it was factually 
ascertainable prior to May 2, 2005, that the veteran's 
service-connected shin splints of the left lower extremity 
were productive of malunion of the tibia and fibula with 
moderate knee or ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for shin splints of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.7, and 4.71a, 
Diagnostic Code 5262. (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for shin splints of the left lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.7, and 4.71a, 
Diagnostic Code 5262 (2006).  

3.  The requirements for an earlier effective date prior to 
May 2, 2005, for the assignment of an evaluation of 20 
percent for service-connected shin splints of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2006).

4.  The requirements for an earlier effective date prior to 
May 2, 2005, for the assignment of an evaluation of 20 
percent for service-connected shin splints of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  
Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

The Board acknowledges that the RO did not provide the 
veteran with notice of the information or evidence needed to 
substantiate his claims for earlier effective dates prior to 
the  rating decision in October 2005, which increased his 
evaluations to 20 percent effective from May 2, 2005.  The 
veteran subsequently filed his NOD in November 2005 in which 
he disagreed with the effective dates for the assignment of 
the evaluations of 20 percent for shin splints of the right 
lower extremity and shin splints of the left lower extremity.  
Thus, the appeal of the assignment of the effective dates 
arises not from a "claim" but from a NOD filed with the RO's 
initial assignment of an effective dates.  Nevertheless, the 
RO did send the veteran a March 2006 statement of the case 
(SOC) in connection with the issues of entitlement to earlier 
effective dates, which did meet the notification 
requirements.  The appeal was readjudicated in a November 
2006 supplemental statement of the case (SSOC).  As such, the 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). 

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

As noted above, in the March 2006 SOC, the veteran was 
provided with notice of the type of evidence necessary to 
establish higher disability ratings and earlier effective 
dates for the disabilities on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability ratings or effective dates are rendered moot as 
they are not warranted.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran testified at a 
personal hearing in connection with his claims in April 2007.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.
  

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

In this case, the veteran is currently assigned a 20 percent 
disability evaluation for his shin splints of the right lower 
extremity and 20 percent disability evaluation for his shin 
splints of the left lower extremity, both effective May 2, 
2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Under Diagnostic Code 5262, a 20 percent disability rating is 
assigned for malunion of the tibia and fibula with slight 
knee or ankle disability, a 30 percent disability rating is 
contemplated for malunion of the tibia and fibula with marked 
knee or ankle disability, and a 40 percent disability 
evaluation is warranted for nonunion of the tibia and fibula 
with loose motion requiring a brace.

For the sake of completeness, the Board also notes that the 
veteran is service-connected for bilateral pes planus, 
currently evaluated as 30 percent disabling, effective July 
11, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  He is also service-connected for the residuals of a 
left ankle fracture, currently evaluated as 20 percent 
disabling, effective August 4, 2000, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  In a June 2006 RO decision, 
the veteran was denied service connection for a bilateral 
knee disability, to include as secondary to his service-
connected shin splints of the right lower extremity and shin 
splints of the left lower extremity and bilateral pes planus.

1.  Increased ratings

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to increased evaluations for his 
service-connected shin splints of the right and left lower 
extremities.  The medical evidence of record does not show 
the veteran to have malunion of the tibia and fibula with 
marked knee or ankle disability of either his right or left 
lower extremity.  

In this regard, during a July 2005 VA examination in 
connection with his claim, the veteran contended that he had 
to rest his legs when mowing or playing sports and had 
occasional cramps in his anterior thighs and shins.  Other 
than that, his symptoms had not changed from his prior 
examination.  Range of motion of his knees was from 0 to 140 
bilaterally.  (The Board notes that full range of motion of 
the knee consists of 0 degrees extension and 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.).  Further, his knees 
were not unstable.  The Achilles tendons were properly 
aligned.  Sensory testing revealed no defects.  The veteran 
did not use assistive devices.  The diagnosis was shin 
splints bilaterally and pes planus bilaterally.  The opinion 
was chronic leg pain related to his flatfeet and constant 
working on a hard surface for long hours.  Additionally, 
range of motion was not painful and there were no flare-ups 
or increased limitations following repetitive use.  
Significantly, there was no edema, weakness, instability, 
tenderness, or abnormal weight bearing.  In fact, there was 
no functional limitation on walking.  The veteran had diffuse 
hyperpigmentation of the skin of his anterior legs, which he 
stated had always been present.  DeLuca, 8 Vet. App. 202, 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5262.  

In an August 2005 private treatment record from O.A., the 
veteran had tenderness in the posterior tibial tendons with 
mild swelling and mild subfibular tenderness.  The impression 
was bilateral posterior tibial tendon dysfunction.  
Significantly, it was noted that if his condition became 
severe and debilitating, the use of a cane or brace could be 
considered.  Therefore, the veteran's level of disability in 
August 2005 was not considered severe or debilitating.  

During a June 2006 VA examination, the veteran was wearing 
braces on his knees but it was not noted that they were 
prescribed by a physician.  His lower extremities were equal 
in length and circumference and his motion at the knees was 0 
to 120 degrees, dorsiflexion was 15 degrees, and plantar 
flexion was 50 degrees.  (Full range of ankle dorsiflexion is 
from 0 to 20 degrees and full range of ankle plantar flexion 
is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.)  
During the August 2006 VA examination, dorsiflexion was 20 
and plantar flexion was 30 degrees.  There was no swelling, 
heat, or tenderness.  His shins had no tenderness and his 
calves were not unusually tight, deformed, or abnormal.  
DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DC 5262.  The veteran's neurological findings in his 
lower extremities were normal.  X-rays of the tibia and 
fibula on the right and left showed normal bony quality with 
vague sclerosis on his left distal fibula where he had an old 
fracture 10 years prior, which healed without malunion.  X-
rays of both knees showed normal bony architecture with 
normal patellar alignment, position, and no sign of deformity 
or injury.  It was noted that he did not have shin splints 
upon examination.  Significantly, the examiner commented that 
the veteran did not have malunion of his right or left tibia 
or fibula.  His leg pain was characterized as myofascial leg 
aching, including the calves.  The veteran was not found to 
have range of motion or joint function additionally limited 
by pain, fatigue, weakness or other lack of endurance 
following repetitive use.  DeLuca, 8 Vet. App. 202, 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DC 5262.  His Achilles tendons 
insert in a slight valgus, which was not unusual for flat 
feet.  The examiner opined that the veteran would have no 
functional limitation on standing or walking.  

As such, the veteran has not been shown to have met the 
criteria for a 30 percent evaluations for his shin splints of 
the left or right lower extremities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  As noted above, the Board finds it 
significant that the examiner noted during the June 2006 VA 
examination that the veteran did not have malunion of his 
right or left tibia or fibula.  Considering the above, the 
Board concludes that any limitation of motion of the ankles 
and knees is reflective of moderate degrees of disability.  
Moreover, the veteran's level of disability was never 
characterized as marked and it was specifically noted in 
August 2005 that his ankle disability was not considered 
severe.  In fact, the Board also notes that the veteran was 
found to have no functional limitation on standing or 
walking.  DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DC 5262.  As such, the Board finds, even after 
considering the veteran's subjective complaints, that the 
evidence more nearly approximates the criteria for 20 percent 
ratings for moderate knee or ankle disability, and no higher.  
DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262.  Accordingly, the criteria for 
evaluations in excess of 20 percent for the veteran's 
service-connected shin splints of his left lower extremity 
and also for his shin splints of his right lower extremity 
have not been met, and the benefits sought on appeal must be 
denied.

Consideration has also been given to other potentially 
applicable diagnostic codes.  However, the veteran has not 
been shown to have any of the necessary findings to warrant 
ratings under any of the following codes throughout the 
rating period.  

Further, the grant of a rating in excess of 20 percent for 
shin splints of the left lower extremity at any time during 
the appeal period would result in a rating that would violate 
the amputation rule as it would cause the veteran's lower 
left extremity to be rated higher than the 40 percent rating 
he would be assigned if his leg was amputated below the knee.  
38 C.F.R. §§ 4.25, 4.68.  In his regard, the veteran's 20 
percent rating for the residuals of a left ankle fracture 
combined with the 20 percent rating for shin splints of the 
left lower extremity is 40 percent.  38 C.F.R. § 4.25.  
Regarding a rating in excess of 20 percent for shin splints 
of the right lower extremity, the Board notes that the 
veteran is service-connected for bilateral pes planus, 
currently evaluated as 30 percent disabling.  A 20 percent 
rating is assigned for unilateral severe pes planus pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  As such, the 
combined rating of 20 percent for shin splints of the right 
lower extremity and unilateral severe pes planus is also 40 
percent.  38 C.F.R. § 4.25.  Therefore, a rating in excess of 
20 percent disabling for shin splints of the right lower 
extremity would violate the amputation rule for the right 
lower extremity as well as the left lower extremity.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected shin splints 
of the right and left lower extremity have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  During the VA 
July 2005 VA examination, the veteran noted that his job 
required him to stand on his feet on a concrete floor for up 
to twelve hours a day.  The veteran claimed that he had to 
leave work early or call in approximately three or four times 
in the past 12 months in order to let his legs rest and 
relieve the aching.  During a June 2006 VA examination, the 
veteran stated that he missed two to three days in the last 
six months due to increased pain in his legs.  During the 
August 2006 VA examination, the veteran stated that he missed 
four or five days of work per month secondary to his foot 
pain.  However, these findings were already contemplated in 
the assigned rating.  Moreover, it was not shown that he was 
medically required to leave work.  As such, marked 
interference with employment beyond that contemplated by the 
rating schedule has not been shown.  Therefore, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected shin splints of the right 
and left lower extremity under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Earlier effective dates

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 2, 
2005, is the correct date for the assignment of the 20 
percent disability evaluations for the veteran's service-
connected shin splints of the right lower extremity and shin 
splints of the left lower extremity.  Although the veteran 
has alleged that he is entitled to an earlier effective date 
prior to May 2, 2005, for the assignment of the 20 percent 
disability evaluations for his service-connected disabilities 
on appeal, there is no basis under the governing legal 
criteria to establish that earlier effective dates are 
warranted.

The veteran first presented his claims for service connection 
for shin splints of the right lower extremity and shin 
splints of the left lower extremity in a VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
on May 17, 1996.  A rating decision dated in July 1996 
granted service connection for shin splints of the right and 
left lower extremity and assigned a 10 percent disability 
evaluation effective from May 12, 1996.  The veteran was 
afforded examinations in May 1996, July 1998, September 2000 
and rating decisions dated in July 1998 and February 2001 
continued the 10 percent disability evaluations.  The veteran 
was notified of these decisions and of his appellate rights, 
but he did not file a notice of disagreement with either 
decision.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  The veteran subsequently filed claims, received by 
VA on May 2, 2005, for increased evaluations for his service-
connected shin splints of the right and left lower 
extremities, and an October 2005 rating decision increased 
the evaluations to 20 percent effective from May 2, 2005.  

After reviewing the evidence of record, the Board finds that 
the veteran first presented his claims for increased 
evaluations for shin splints of the right and left lower 
extremity in a statement received on May 2, 2005.  The record 
does not contain any statement or action dated earlier than 
May 2, 2005, indicating intent to file claims for an 
increased evaluations pertaining to these disabilities.  In 
fact, the May 2005 statement was the first document submitted 
by the veteran following the issuance of the February 2001 
rating decision pertaining to these disabilities.  The Board 
does acknowledge statements dated in April 2004 that 
specifically express intent to file a claim for bilateral pes 
planus and back problems, but he did not mention his service-
connected shin splints.  Additionally, in a June 2004 
statement, the veteran referenced his shin splints when 
referring to his claim for bilateral flat feet, and in his 
October 2004 NOD for the noncompensable rating assigned his 
pes planus, he mentioned pain in his legs.  However, not even 
a liberal reading of those documents indicates intent to file 
a claim for an increase for service-connected shin splints of 
the right lower extremity and left lower extremity.  As such, 
intent to file a claim was not expressed until the May 2, 
2005, statement.  

The Board observes that the veteran did seek treatment for 
his shin splints within one year prior to his claim received 
on May 2, 2005.  VA regulations provide that once a formal 
claim for pension or compensation has been allowed, receipt 
of reports of outpatient or hospital examination or admission 
to a VA hospital will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  However, 
the regulations provide the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred when a claim is 
received within one year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  As 
such, the Board must determine whether it was factually 
ascertainable that the medical evidence reflected that the 
veteran was entitled to 20 percent disability evaluations for 
his service-connected shin splints of his bilateral 
extremities prior to May 2, 2005.

As noted above, the veteran's shin splints are currently 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Under that diagnostic code, a 20 percent disability 
rating is assigned for malunion of the tibia and fibula with 
slight knee or ankle disability.

The medical evidence of record does not indicate that the 
veteran's service- connected shin splints of the right and 
left lower extremities were productive of malunion of the 
tibia and fibula with slight knee or ankle disability prior 
to May 2, 2005.  As such, the Board finds that it was not 
factually ascertainable that the veteran satisfied the 
necessary criteria for a 20 percent disability evaluation for 
his service-connected shin splints of the right and left 
lower extremities for the period prior to May 2, 2005.  In 
this regard, in a May 2004 VA treatment entry, the veteran 
returned to follow up on an emergency room visit for pain in 
swelling in his legs and ankles.  He complained of increased 
pain and swelling in his ankles and shins, more on the right.  
Importantly, however, it was noted that an orthopedic 
evaluation had not revealed primary ankle or leg problems.  
Additionally, conservative treatment had helped reduce the 
symptoms but they still remained at a lower level.  Upon 
observation, there was no edema in the legs.  The veteran's 
ankles were a little stiff and there was mild tenderness over 
the medial malleolus.  The examiner thought that addressing 
the veteran's service-connected flat feet was likely to be 
the best way to address long term symptom relief.  During an 
August 2004 VA examination for his feet, the Board finds it 
significant that the range of motion from his ankles to his 
toes as well as the Achilles alignments were within normal 
limits.  His gait was abducted but within normal limits.  
There were no functional limitations on standing and walking.  
Further, there was no pain on manipulation.  As such, he was 
not shown to have a moderate knee or ankle disability before 
May 2, 2005.  DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5262.  Accordingly, the 
criteria for an earlier effective date for the assignment of 
20 percent evaluations for the veteran's service-connected 
shin splints of his bilateral lower extremities have not been 
met, and the benefit sought on appeal must be denied.


ORDER

Entitlement to an increased evaluation for shin splints of 
the right lower extremity, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for shin splints of 
the left lower extremity, currently evaluated as 20 percent 
disabling, is denied.

An earlier effective date prior to May 2, 2005, for the 
assignment of an evaluation of 20 percent for service-
connected shin splints of the right lower extremity is 
denied.

An earlier effective date prior to May 2, 2005, for the 
assignment of an evaluation of 20 percent for service-
connected shin splints of the left lower extremity is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


